Citation Nr: 1641831	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  13-12 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for left shoulder impingement/rotator cuff tendinitis prior to September 10, 2013, and from November 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to June 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO in St. Petersburg, Florida, now has jurisdiction over this case.    

During the course of this appeal, in an October 2013 rating decision, the RO granted the Veteran a temporary total disability rating based on surgical or other treatment necessitating convalescence, effective from September 10, 2013 through October 31, 2013.  Accordingly, the issue on appeal has been characterized as set forth on the title page.

This case was previously remanded by the Board, in April 2015, for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay of another remand, but concludes that additional development is necessary before a decision may be made on the merits.

The Veteran was most recently provided a VA examination in September 2015 for her service-connected left shoulder impingement/rotator cuff tendinitis.  The report of this examination includes range-of-motion measurements for the Veteran's left shoulder, including discussion of whether the Veteran has additional functional loss following repetitive use of the left shoulder.  However, the report does not specify where pain begins on range-of-motion testing or whether the measurements were taken on active motion, passive motion, weight-bearing, or nonweight-bearing.  In addition, the examiner did not indicate that the Veteran was unable to perform range-of-motion testing on active motion, passive motion, weight-bearing, or nonweight-bearing or that such testing was not necessary.  Therefore, the examination report does not make clear the extent to which pain affects the Veteran's passive, active, weight-bearing, and nonweight-bearing motion.  

In this regard, the Board observes that a precedential opinion impacting this case was recently issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App.___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of 38 C.F.R. § 4.59.  Here, the September 2015 VA examination report does not comply with Correia because it does not include results of range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or a statement to the effect that such testing was not possible or was unnecessary in this case.  Accordingly, the Veteran must be afforded a new VA joints examination that complies with Correia and includes all of the necessary information as set forth in 38 C.F.R. § 4.59.

In addition, in November 2015 correspondence, the Veteran stated that she continues to receive treatment for her left shoulder disability at Coastal Orthopedics University in Jacksonville, Florida.  However, the Veteran's claim file is absent treatment records from Coastal Orthopedics University dated after June 2015.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Accordingly, on remand, efforts must be made to associate with the record any treatment records from Coastal Orthopedics University dated from June 2015 to the present and to identify, obtain, and associate with the record any other outstanding, relevant private treatment records.

Finally, the record reflects that the Veteran receives treatment at the VA medical center in Gainesville, Florida.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the AOJ must obtain all outstanding VA treatment records and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records from the VA medical center in Gainesville, Florida, and from any associated outpatient clinics, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

2.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all private health care providers of treatment for the left shoulder.  The Board is particularly interested in treatment records from Coastal Orthopedics University dated from June 2015 to the present.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

3.  After the above development is completed, schedule the Veteran for a VA examination to ascertain the current nature and severity of her service-connected left shoulder impingement/rotator cuff tendinitis.  The claims file and a copy of this Remand must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be completed.  The examiner must address the following:

(a)  Pursuant to Correia v. McDonald, ___Vet. App.___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), and 38 C.F.R. § 4.59 (2015), the examiner should record the results of range-of-motion testing for both shoulders with joint testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing, and if possible, with the range-of-motion measurements of the opposite undamaged joint (right shoulder).  If the VA examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the shoulders (i.e. in weight bearing), he or she should clearly explain why that is so.     

In recording the ranges of motion for the Veteran's shoulders, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  

(b)  The examiner should also express an opinion concerning whether the Veteran experiences additional functional loss during flare-ups of her service-connected left shoulder impingement/rotator cuff tendinitis.  The examiner should assess the additional functional impairment during flare-ups in terms of the degree of additional range-of-motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

A complete rationale must be provided to support any opinion given.

4.  Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



